Exhibit 99.1 NEWS RELEASE ICF International Reports Fourth Quarter and Full Year 2014 Results Fourth Quarter Highlights ● Total Revenue Increased 20 Percent to $276 Million ● Commercial Revenue Growth Was 46 Percent, Led by Digital Services and Energy Business Areas ● Adjusted EPS Was $0.51, Exclusive of Certain International Office Closures and Acquisition-related Costs; Diluted EPS Was $0.44 ● Completed Acquisition of Olson, Provider of Digital Marketing Solutions Full Year Highlights ● Total Revenues Increased 11 Percent Surpassing $1 Billion for the First Time, Led by 19 Percent Growth in Commercial Revenue ● Adjusted EPS Was $2.19; Diluted EPS Was $2.00 ● Record Contract Wins of $1.3 Billion ● Operating Cash Flow Was $79 Million Recently-Completed Acquisitions Bring Digital Services and Strategic Communications Revenue Run-Rate to More Than $300 Million FOR IMMEDIATE RELEASE: Investor Lynn Morgen, MBS Value Partners, lynn.morgen@mbsvalue.com , + contacts: Barbara Cano, MBS Value Partners, barbara.cano@mbsvalue.com +1.212.750.5800 Corporate and media relations contact: Steve Anderson, ICF International, steve.anderson@icfi.com +1.703.934.3847 FAIRFAX, Va. (February 26, 2015) ̶ ICF International, Inc. (NASDAQ:ICFI), a leading provider of consulting services and technology solutions to government and commercial clients, reported results for the fourth quarter and 12 months ended December 31, 2014. Fourth Quarter 2014 Results “Fourth quarter performance illustrates ICF’s success over the last several years in diversifying our revenue sources and building scale in growth markets. Revenues in the fourth quarter included a significantly increased share from private sector clients, helped by the acquisition of digital services provider Olson. In addition to the 8-week contribution from Olson, commercial revenue performance benefitted from the double-digit growth of both our existing digital services/strategic communications business and our energy markets consulting and implementation work. International government revenue growth continued to be strong, almost doubling on a year-over-year basis and accounting for 8 percent of total revenues, up from 5 percent in the fourth quarter of 2013. State and local government increased 16 percent to account for 10 percent of fourth quarter revenues. This double-digit growth across a large portion of our revenue base more than offset the flat year-on-year performance of our federal government business, where spending headwinds continue to impact workflow. “Our two major markets, ‘Energy, Environment & Infrastructure’ and ‘Health, Social Programs & Consumer/Financial,’ each posted double-digit revenue growth in the fourth quarter and accounted for 92 percent of total revenues. ICF’s recognized expertise in the key domain areas of health, energy, environment and consumer engagement provides us with an important competitive advantage in retaining and winning business from commercial and government clients. “Operating income growth was significantly higher than revenue growth, reflecting the increased contribution of commercial business, which accounted for 36 percent of revenues, up from 30 percent in the fourth quarter of 2013,” said ICF International Chairman and Chief Executive Officer Sudhakar Kesavan. For the fourth quarter, revenue was $276.4 million, a 20 percent increase over the $229.8 million reported in the 2013 fourth quarter. Adjusted EBITDA was $26.6 million, or 9.6 percent of revenues. Net income, exclusive of certain international office closures and acquisition-related costs, was $10.0 million, or $0.51 per diluted share, representing increases of 23 percent and 28 percent, respectively, over the comparable year-ago period. Reported EBITDA, net income and diluted earnings per share for the fourth quarter were $24.5 million, $8.8 million and $0.44, respectively. Last year’s fourth quarter results were affected by the 16-day federal government shutdown in October 2013. Full Year 2014 Results For 2014, revenue was $1,050.1 million, up 11 percent over the $949.3 million reported for full year 2013. Adjusted EBITDA was $98.6 million, or 9.4 percent of revenues, and up 14.3 percent from the prior year. Net income, exclusive of acquisition and restructuring-related costs was $43.8 million, or $2.19 per share, increases of 10 percent and 11 percent, respectively, over the comparable period in 2013. “This was another record year for ICF in contract wins. Continued investments in business development over the last several years, and our added scale combined with subject matter knowledge, have enabled ICF to capture an increasing number of implementation contracts, which are often natural follow-ons to our advisory work,” Mr. Kesavan noted. Backlog and New Business Awards Backlog was $1.9 billion at the end of the fourth quarter of 2014. Funded backlog was $850 million, or 45 percent of the total. The total value of contracts awarded to ICF in the 2014 fourth quarter was $262 million, up 17 percent from the same period for the prior fiscal year. The value of full year 2014 contract awards was a record $1.3 billion, an increase of 11 percent over the comparable year-ago period. Commercial Business Fourth Quarter 2014 Highlights Revenues from commercial clients increased to $100 million in the fourth quarter, up 46 percent from the same period last year, and accounted for 36 percent of total revenues. Revenues from energy advisory and energy efficiency clients were $38 million, up 13.2 percent from the same period last year. Energy advisory and energy efficiency clients accounted for 38 percent of commercial revenues and digital services/strategic communications clients accounted for 37 percent of commercial revenues. Key Commercial Sales Highlights in the Fourth Quarter Commercial sales were $104 million in the fourth quarter and $369 million for 2014. ICF was awarded more than 500 commercial projects globally in the fourth quarter. The largest awards were: ● Energy Markets : A $16 million contract with Southern Maryland Electric Cooperative (SMECO) to support SMECO’s residential, commercial and industrial energy efficiency programs. A $6 million contract with a major U.S. utility to support overall program operations and implementation of a new suite of residential, commercial, industrial and governmental energy efficiency programs. A $9.4 million contract extension to support a major U.S. utility by providing energy efficiency services for its existing buildings program. Other wins with a value of more than $1 million each include business development work with a major U.S. international airport, digital marketing for a major U.S. consumer products company and energy efficiency and environmental management work for several major utilities. Government Business Fourth Quarter 2014 Highlights ● U.S. federal government revenues were flat with the comparable period in 2013, posting a slight 0.3 percent increase in the fourth quarter and accounting for 46 percent of total revenues, compared with 55 percent in the fourth quarter of the prior fiscal year. ICF saw growth in a number of areas, including the departments of Health and Human Services, State and the Environmental Protection Agency. ● U.S. state and local government revenues increased 15.5 percent and accounted for 10 percent of total revenues, led by increased disaster recovery work related to Superstorm Sandy. ● International government revenues increased 91.4 percent and accounted for 8 percent of total revenues, up from 5 percent in the fourth quarter of 2013, resulting from the Mostra acquisition which was completed in February 2014, and contract wins with the European Commission and the U.K. government. Key Government Contracts Awarded in the Fourth Quarter ICF was awarded more than 100 U.S. federal contracts and task orders and more than 200 additional contracts from other U.S. state and local governments and international governments. The largest awards include: ● Cybersecurity : A $27 million subcontract that supports the U.S. Department of Defense’s (DOD) cybersecurity efforts to protect and defend itself against malicious intent. This is the third program of this nature that ICF supports at DOD. ● Environmental Claims Processing : A $14.5 million contract with the Commonwealth of Pennsylvania to administer reimbursement claims regarding underground storage tanks’ environmental damage. ● Technical Assistance : A $12.6 million grant from the U.S. Department of Housing and Urban Development to provide technical assistance across a range of programs. ● Health and Social Programs : An $8.4 million contract with the U.S. Department of Health and Human Services to support the Responsible Fatherhood information clearing house. ● Health and Social Programs : A $5 million contract with the U.S. Department of Health and Human Services to support responsible drinking initiatives. Additional awards of more than $1 million each from international governments include integrated marketing and communications support as well as education policy support for the European Commission and urban infrastructure investment assistance for a European aid agency. U.S. state government awards of more than $1 million each include work on a behavioral risk survey, education program evaluation, an energy efficiency business partners program and environmental impact reviews. Summary and Outlook “Our revenue diversification strategy has firmly positioned ICF in the commercial and international government arenas, which in the aggregate represented approximately 44 percent of fourth quarter revenues, up from 35 percent just one year ago. We have balanced this shift in client categories with a continued commitment to building our areas of subject matter expertise and expanding our digital services capabilities around customer and stakeholder engagement. “Looking ahead, we anticipate continued growth in our commercial business led by digital services and our energy markets areas. Additionally, we expect to see continued positive year-over-year comparisons in our international government business on a local currency basis, but we expect that to be more than offset due to the strong U.S. dollar. Our Superstorm Sandy recovery work for state and local clients will start to wind down in the second quarter. We entered 2015 with a higher total contract backlog than we had at the comparable period in 2014, but we are assuming that federal government revenues in 2015 will slightly decline compared to 2014. To summarize, we are expecting year-over-year revenue growth of 14.3 percent, adjusted EBITDA growth of 24.7 percent and non-GAAP diluted EPS growth of 13.9 percent at the midpoint of our guidance,” Mr. Kesavan concluded. The table below summarizes ICF’s full year 2015 guidance. Revenue $1.175 billion-$1.225 billion EBITDA margin 10-10.5 percent Non-GAAP Diluted EPS $2.78 - $2.93 GAAP Diluted EPS $2.25 - $2.40 Cash flow from operating activities $90 million - $100 million Includes estimated impact of foreign exchange translations and revenues lost as a result of international office closures of approximately $20 million. Excludes $17 million amortization of intangibles, which equates to $0.53 of diluted earnings per share. All per share guidance assumes weighted average shares outstanding of approximately 20 million and a full year effective tax rate of 38 percent. About ICF International ICF International (NASDAQ:ICFI) provides professional services and technology solutions that deliver beneficial impact in areas critical to the world's future. ICF is fluent in the language of change, whether driven by markets, technology, or policy. Since 1969, we have combined a passion for our work with deep industry expertise to tackle our clients' most important challenges. We partner with clients around the globe—advising, executing, innovating—to help them define and achieve success. Our more than 5,000 employees serve government and commercial clients from more than 70 offices worldwide. ICF's w ebsite is www.icfi.com. Caution Concerning Forward-looking Statements Statements that are not historical facts and involve known and unknown risks and uncertainties are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. Such statements may concern our current expectations about our future results, plans, operations and prospects and involve certain risks, including those related to the government contracting industry generally; our particular business, including our dependence on contracts with U.S. federal government agencies; and our ability to acquire and successfully integrate businesses. These and other factors that could cause our actual results to differ from those indicated in forward-looking statements are included in the "Risk Factors" section of our securities filings with the Securities and Exchange Commission. The forward-looking statements included herein are only made as of the date hereof, and we specifically disclaim any obligation to update these statements in the future. ICF International, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (in thousands, except per share amounts) Three months ended Twelve months ended December 31, December 31, (Unaudited) Gross Revenue $ 276,426 $ 229,759 $ 1,050,134 $ 949,303 Direct Costs 168,485 143,146 654,946 591,516 Operating costs and expenses: Indirect and selling expenses 83,447 68,874 302,020 272,387 Depreciation and amortization 3,876 2,886 13,369 11,238 Amortization of intangible assets 4,008 2,266 10,437 9,477 Total operating costs and expenses 91,331 74,026 325,826 293,102 Operating Income 16,610 12,587 69,362 64,685 Interest expense ) Other expense 33 ) ) ) Income before income taxes 14,677 11,789 64,150 62,226 Provision for income taxes 5,914 4,033 24,120 22,896 Net income $ 8,763 $ 7,756 $ 40,030 $ 39,330 Earnings per Share: Basic $ 0.45 $ 0.39 $ 2.04 $ 1.99 Diluted $ 0.44 $ 0.38 $ 2.00 $ 1.95 Weighted-average Shares: Basic Diluted Other comprehensive income (loss): Foreign currency translation adjustments, net of tax ) 248 ) 251 Comprehensive income, net of tax $ 8,167 $ 8,004 $ 38,539 $ 39,581 Reconciliation of non-GAAP financial measures: Reconciliation of Service Revenue Revenue $ 276,426 $ 229,759 $ 1,050,134 $ 949,303 Subcontractor and Other Direct Costs* 73,660 58,423 275,740 239,529 Service Revenue $ 202,766 $ 171,336 $ 774,394 $ 709,774 Reconciliation of EBITDA Operating Income $ 16,610 $ 12,587 $ 69,362 $ 64,685 Depreciation and amortization 7,884 5,152 23,806 20,715 EBITDA 24,494 17,739 93,168 85,400 Acquisition-related expenses** 799 536 2,243 903 Special charges related to severance for staff realignment*** — — 1,931 — Special charges related to office closures 1,284 — 1,284 — Adjusted EBITDA $ 26,577 $ 18,275 $ 98,626 $ 86,303 Reconciliation of Adjusted EPS Diluted EPS $ 0.44 $ 0.38 $ 2.00 $ 1.95 Acquisition-related expenses, net of tax 0.03 0.02 0.07 0.03 Special charges related to severance for staff realignment, net of tax — — 0.06 — Special charges related to office closures, net of tax 0.04 — 0.04 — Foreign currency loss related to office closure, net of tax — — 0.02 — Adjusted EPS $ 0.51 $ 0.40 $ 2.19 $ 1.98 * Subcontractor and Other Direct Costs exclude Direct Labor and Fringe. ** Acquisition-related expenses include expenses related to closed and anticipated-to-close acquisitions. *** Special charges related to severance were for the staff realignment announced in the second quarter of 2014, a portion of which was not recognized until the third quarter of 2014. ICF International, Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except share amounts) December 31, 2014 December 31, 2013 Current Assets: Cash $ 12,122 $ 8,953 Contract receivables, net 260,254 205,062 Prepaid expenses and other 10,338 7,847 Income tax receivable 5,715 4,482 Total current assets 288,429 226,344 Total property and equipment, net 43,241 30,214 Other assets: Goodwill 687,778 418,839 Other intangible assets, net 76,707 12,239 Restricted cash 1,478 1,864 Other assets 12,707 11,414 Total Assets $ 1,110,340 $ 700,914 Current Liabilities: Accounts payable $ 65,755 $ 45,544 Accrued salaries and benefits 56,314 45,994 Accrued expenses and other current liabilities 42,308 32,256 Deferred revenue 31,554 20,282 Deferred income taxes 7,312 6,144 Total current liabilities 203,243 150,220 Long-term liabilities: Long-term debt 350,052 40,000 Deferred rent 19,997 12,912 Deferred income taxes 27,886 10,780 Other 8,473 12,911 Total Liabilities 609,651 226,823 Commitments and Contingencies Stockholders’ Equity: Preferred stock, par value $.001 per share; 5,000,000 shares authorized; none issued — — Common stock, par value $.001 per share; 70,000,000 shares authorized; 21,035,654 and 20,617,270 shares issued; and 19,430,154 and 19,764,634 shares outstanding as of December 31, 2014, and December 31, 2013, respectively 21 21 Additional paid-in capital 267,206 250,698 Retained earnings 285,937 245,907 Treasury stock ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity 500,689 474,091 Total Liabilities and Stockholders’ Equity $ 1,110,340 $ 700,914 ICF International, Inc. and Subsidiaries Consolidated Statements of Cash Flows (in thousands) Twelve months ended December 31, Cash flows from operating activities Net income $ 40,030 $ 39,330 Adjustments to reconcile net income to net cash provided by operating activities: Bad debt expense 272 112 Deferred income taxes 4,071 2,434 Non-cash equity compensation 11,008 8,891 Depreciation and amortization 23,806 20,715 Deferred rent 2,685 2,606 Other adjustments, net ) 1,972 Changes in operating assets and liabilities, net of the effect of acquisitions: Contract receivables ) 233 Prepaid expenses and other assets ) ) Accounts payable 9,424 390 Accrued salaries and benefits 4,286 3,753 Accrued expenses 683 ) Deferred revenue ) ) Income tax receivable and payable ) 6,749 Restricted cash 387 150 Other liabilities ) 609 Net cash provided by operating activities 79,160 80,813 Cash flows from investing activities Capital expenditures for property and equipment and capitalized software ) ) Payments for business acquisitions, net of cash received ) ) Net cash used in investing activities ) ) Cash flows from financing activities Advances from working capital facilities 733,032 139,215 Payments on working capital facilities ) ) Debt issue costs ) — Proceeds from exercise of options 1,831 3,103 Tax benefits of stock option exercises and award vesting 3,543 1,213 Net payments for stockholder issuances and buybacks ) ) Net cash provided by (used in) financing activities 285,858 ) Effect of exchange rate changes on cash ) 470 Increase (decrease) in cash 3,169 ) Cash, beginning of period 8,953 14,725 Cash, end of period $ 12,122 $ 8,953 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $ 2,728 $ 2,459 Income taxes $ 24,335 $ 13,670 Non-cash investing and financing transactions: Fair value of contingent consideration payable in connection with acquisition $ — $ 2,842 ICF International, Inc. and Subsidiaries Supplemental Schedule Revenue by market Three Months Ended Twelve Months Ended December 31, December 31, Energy, environment, and infrastructure 38 % 41 % 38 % 39 % Health, social programs, and consumer/financial 54 % 48 % 52 % 49 % Public safety and defense 8 % 11 % 10 % 12 % Total % Revenue by client Three Months Ended Twelve Months Ended December 31, December 31, U.S. federal government 46 % 55 % 51 % 58 % U.S. state and local government 10 % 10 % 10 % 9 % International government 8 % 5 % 9 % 5 % Government 64 % 70 % 70 % 72 % Commercial 36 % 30 % 30 % 28 % Total % Revenue by contract Three Months Ended Twelve Months Ended December 31, December 31, Time-and-materials 44 % 52 % 47 % 52 % Fixed-price 39 % 30 % 34 % 29 % Cost-based 17 % 18 % 19 % 19 % Total % % % %
